                                 Case 19-14489      Doc 17     Filed 04/16/19    Page 1 of 4
                                               UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF MARYLAND
                                                          at Baltimore
                       IN RE:

                       Paul Christopher Robinson                           Case No.: 19-14489
                                                                           Chapter 7
                                  DEBTOR(S)

                       Deutsche Bank National Trust Company as
                       Trustee for GSR MORTGAGE LOAN
                       TRUST 2007-OA2, MORTGAGE PASS-
                       THROUGH CERTIFICATES, SERIES 2007-
                       OA2, by Nationstar Mortgage LLC, d/b/a
                       Mr. Cooper, Servicing Agent
                                   MOVANT
                                    vs.
                       Paul Christopher Robinson

                       and
                       Monique D. Almy, Trustee
                                 RESPONDENT(S)

                                MOTION SEEKING RELIEF FROM AUTOMATIC STAY AS TO THE
                                                PROPERTY KNOWN AS
                                29CANALSIDEMEWSEASTUNIT#BP29,OCEANCITY,MD21842
                              Deutsche Bank National Trust Company as Trustee for GSR MORTGAGE LOAN
                       TRUST 2007-OA2, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-OA2,
                       by Nationstar Mortgage LLC, d/b/a Mr. Cooper, Servicing Agent (hereinafter MOVANT), by
                       its undersigned counsel, files this MOTION SEEKING RELIEF FROM AUTOMATIC STAY
                       AS TO THE PROPERTY KNOWN AS
                       29CANALSIDEMEWSEASTUNIT#BP29,OCEANCITY,MD21842, pursuant to 11
                       U.S.C. SECS. 362 which is a core proceeding pursuant to 28 U.S.C. SEC. 157, and for reasons
                       states as follows:


                                                                  ONE
                           That the above-named Debtor(s) Paul Christopher Robinson (hereinafter
                       "DEBTOR(S)") initiated proceedings in this Court seeking relief under Chapter 7 of 11 U.S.C.

                                                                       TWO
 COHN, GOLDBERG &
                             That the above-named Monique D. Almy was appointed Interim Trustee of the Estate of
   DEUTSCH, LLC
                       the Debtor(s), is duly qualified, and is so acting.
  ATTORNEYS AT LAW
600 BALTIMORE AVENUE
      SUITE 208
 TOWSON, MD 21204

   410-296-2550

   File #: 454131
                                  Case 19-14489       Doc 17     Filed 04/16/19     Page 2 of 4
                                                                  THREE
                             That MOVANT is the holder and/or servicer of a Note secured by a Deed of Trust,
                       which encumbers the real property known as 29 Canal Side Mews East Unit#BP29, Ocean
                       City, MD 21842 (the "property") (see attached Exhibit "A"), presently owned by the
                       DEBTOR(S), in the approximate principal amount of $520,000.00, plus interest, late charges
                       and other costs. Said Instrument is recorded among the Land Records of Worcester County,
                       Maryland.


                                                                      FOUR
                              That the DEBTOR(S) is/are in default in payment of the Deed of Trust Note to
                       MOVANT; said default involving non-payment of SEVENTY-THREE (73) pre-petition
                       payment(s) for the period of April, 2013, through April, 2019 in the amount of $228,365.50,
                       plus late charges, minus suspense of $133.21, plus any additional payments and late charges
                       thereon that may fall due after the filing of this motion, plus attorney's fees and costs.
                                                               FIVE
                             That MOVANT believes and avers that its security interest concerning the property is
                       not adequately protected.


                                                                  SIX
                             That MOVANT has been and continues to be irreparably injured by the Stay of S.
                       362(a) of the Bankruptcy Code which prevents the MOVANT from enforcing its right under
                       its Deed of Trust.

                             WHEREFORE, MOVANT, prays this Honorable Court grant the following relief:

                             A. That the Court enter an Order lifting the Stay of S. 362 to enable Deutsche Bank
                       National Trust Company as Trustee for GSR MORTGAGE LOAN TRUST 2007-OA2,
                       MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-OA2, or its successors and
                       assigns, to enforce its rights under its Deed of Trust, which would enable it to foreclose on the
                       property.

                             B. That the Court grant such other and further relief as may be necessary.


                                                                         ___________________________________
                                                                         /s/ Richard J. Rogers
                                                                         Richard J. Rogers, Esquire
                                                                         Cohn, Goldberg & Deutsch, LLC
                                                                         600 Baltimore Avenue, Suite 208
                                                                         Towson, MD 21204
                                                                         410-296-2550
 COHN, GOLDBERG &
                                                                         Fax: 410-296-2558
   DEUTSCH, LLC
                                                                         Email: bankruptcyecf@cgd-law.com
  ATTORNEYS AT LAW
600 BALTIMORE AVENUE                                                     Federal Bar #: 01980 (MD)
      SUITE 208
 TOWSON, MD 21204                                                        Attorney for Movant
   410-296-2550

   File #: 454131
                                 Case 19-14489       Doc 17     Filed 04/16/19     Page 3 of 4


                                                UNITED STATES BANKRUPTCY COURT
                                                 FOR THE DISTRICT OF MARYLAND
                                                           at Baltimore
                       IN RE:

                       Paul Christopher Robinson                           Case No.: 19-14489
                                                                           Chapter 7
                                   DEBTOR(S)

                       Deutsche Bank National Trust Company as
                       Trustee for GSR MORTGAGE LOAN
                       TRUST 2007-OA2, MORTGAGE PASS-
                       THROUGH CERTIFICATES, SERIES 2007-
                       OA2, by Nationstar Mortgage LLC, d/b/a
                       Mr. Cooper, Servicing Agent
                                   MOVANT
                                    vs.
                       Paul Christopher Robinson

                       and
                       Monique D. Almy, Trustee
                                 RESPONDENT(S)

                                       * * * * * CERTIFICATION OF SERVICE * * * * *
                                                           ON
                                MOTION SEEKING RELIEF FROM AUTOMATIC STAY AS TO THE
                                                   PROPERTY KNOWN AS
                                29CANALSIDEMEWSEASTUNIT#BP29,OCEANCITY,MD21842
                             I, the undersigned counsel of COHN, GOLDBERG & DEUTSCH, LLC, 600
                       BALTIMORE AVENUE, SUITE 208, TOWSON, MD 21204, certify that I am, and at all
                       times hereinafter mentioned was, 18 years of age and that on April 16, 2019, I served a copy of
                       the MOTION SEEKING RELIEF FROM AUTOMATIC STAY AS TO THE PROPERTY
                       KNOWN AS 29CANALSIDEMEWSEASTUNIT#BP29,OCEANCITY,MD21842, by
                       FIRST CLASS MAIL, on the respondent(s) in this proceeding to:
                       Paul Christopher Robinson
                       29 Canal Side Mews East Unit#BP29
                       Ocean City, MD 21842
                       and by ELECTRONIC FILING NOTIFICATION CM/ECF to:
 COHN, GOLDBERG &
   DEUTSCH, LLC
                       respondent(s)' counsel:                          Monique D. Almy, Trustee
  ATTORNEYS AT LAW     Lawrence John Anderson, Esquire                  1001 Pennsylvania Avenue, N.W., 10th Fl
600 BALTIMORE AVENUE
      SUITE 208        119 N. Henry Street                              Washington, DC 20004-2595
 TOWSON, MD 21204
                       Alexandria, VA 22314
   410-296-2550

   File #: 454131
                                  Case 19-14489        Doc 17     Filed 04/16/19      Page 4 of 4

                       I certify under penalty of perjury that the foregoing is true and correct.

                       Executed on April 16, 2019                        /s/ Richard J. Rogers
                                                                         ___________________________________
                                                                         Richard J. Rogers, Esquire
                                                                         Cohn, Goldberg & Deutsch, LLC
                                                                         600 Baltimore Avenue, Suite 208
                                                                         Towson, MD 21204
                                                                         410-296-2550
                                                                         Fax: 410-296-2558
                                                                         Email: bankruptcyecf@cgd-law.com
                                                                         Federal Bar #: 01980 (MD)




 COHN, GOLDBERG &
   DEUTSCH, LLC

  ATTORNEYS AT LAW
600 BALTIMORE AVENUE
      SUITE 208
 TOWSON, MD 21204

   410-296-2550

   File #: 454131
